Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-28-2005

Alexander v. NJ Parole Board
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3928




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Alexander v. NJ Parole Board" (2005). 2005 Decisions. Paper 40.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/40


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     BPS-58
                                                          NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                NO. 05-3928
                                __________

                          KEVIN E. ALEXANDER,
                                     Appellant

                                        v.

     NEW JERSEY STATE PAROLE BOARD; WILLIAM T. MCCARGO,
         CHAIRMAN, ASSOC. MEMBERS et al.; DAVID BLAKER;
       THOMAS HAAF; HERIBERTO COLLAZO; OSCAR T. DOYLE;
        THOMAS J. ISKRZYCKI; STEPHEN IWASKO; DOMINIC D.
        PORROVECCHIO; ROLANDO GOMEZ RIVERA; NORMAN
      ROBERTSON; KENNETH L. SAUNDERS; PETER J. VAN ETTEN
                      RUBY J. WASHINGTON
                       ____________________

               On Appeal From the United States District Court
                      For the District of New Jersey
                       (D.C. Civil No. 03-cv-00697)
                     District Judge: Robert B. Kugler
                         ____________________

       Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                              November 23, 2005

          Before: RENDELL, AMBRO and BECKER, Circuit Judges

                         (Filed: December 28, 2005)
                               _____________

                         OPINION OF THE COURT
                             _____________

PER CURIAM
       Appellant Kevin Alexander, a state prisoner proceeding pro se, appeals the order

of the United States District Court for the District of New Jersey dismissing his complaint

filed pursuant to 42 U.S.C. § 1983. For the reasons that follow, we will summarily affirm

the order of the District Court.

       On July 29, 2002, while incarcerated at the Bayside State Prison, Alexander was

denied parole by the New Jersey Parole Board. In February 2003, Alexander initiated the

underlying § 1983 complaint in the District Court for the District of New Jersey.1

Alexander alleged in the District Court that the defendants violated his due process rights,

as well as state law, by denying him parole before his pre-parole report had been

completed. Alexander sought compensatory and punitive damages, as well as injunctive

and declaratory relief.

       On October 11, 2003, while his action was pending in the District Court,

Alexander’s sentence expired and he was released from prison. However, approximately

15 months later, Alexander was convicted of receiving stolen property and distribution of

a controlled dangerous substance on school property and sentenced to a three year term of

imprisonment. Alexander, presently incarcerated at the Northern State Prison, is

apparently eligible for parole on March 10, 2006.


  1
     Alexander’s complaint sought to certify a class of all similarly-situated inmates. We
understand the District Court to have denied this request, and note that a prisoner
proceeding pro se may not seek relief on behalf of his fellow inmates. See Oxendine v.
Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (“[I]t is plain error to permit [an]
imprisoned litigant who is unassisted by counsel to represent his fellow inmates in a class
action.”); see also Wallace v. Smith, 145 Fed. Appx. 300, 302 (11th Cir. 2005).

                                             2
        By order entered August 3, 2005, the District Court dismissed Alexander’s

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Specifically, the District Court

dismissed Alexander’s federal claims on the grounds that they were either moot or

without merit, and declined to exercise supplemental jurisdiction over Alexander’s state

law claims. This timely appeal followed.

        This Court has jurisdiction pursuant to 28 U.S.C. § 1291.2 We exercise plenary

review of the District Court’s dismissal under § 1915(e)(2)(B). Mitchell v. Horn, 318
F.3d 523, 530 (3d Cir. 2003); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2003). We

review the District Court’s decision to refrain from exercising supplemental jurisdiction

over state law claims for an abuse of discretion. Hudson United Bank v. LiTenda

Mortgage Corp., 142 F.3d 151, 158 (3d Cir. 1998). We may affirm the District Court on

any grounds supported by the record. See Nicini v. Morra, 212 F.3d 798, 805 (3d Cir.

2000) (en banc). Because this appeal presents no “substantial question,” we will

summarily affirm the District Court’s August 3, 2005, order. 3d Cir. LAR 27.4 and I.O.P.

10.6.

        It is well established that “[t]here is no constitutional or inherent right of a

convicted person to be conditionally released before the expiration of a valid sentence.”

Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7 (1979). States,


  2
    Although Alexander was released on parole after he initiated this action, his appeal is
not moot because, in addition to requesting injunctive and declaratory relief, Alexander
seeks damages from the defendants. See, e.g., Board of Pardons v. Allen, 482 U.S. 369,
371 n. 1 (1987); Anyanwutaku v. Moore, 151 F.3d 1053, 1057 (D.C. Cir. 1998).

                                                3
however, “may under certain circumstances create liberty interests which are protected by

the Due Process Clause.” Sandin v. Connor, 515 U.S. 472, 486 (1995); see also Fraise v.

Terhune, 283 F.3d 506, 522 (3d Cir. 2002). Even assuming that Alexander had a state-

created liberty interest in the expectation of parole sufficient to invoke the requirements

of due process, see, e.g., New Jersey Parole Bd. v Byrne, 460 A.2d 103 (N.J. 1983),

Alexander failed to allege a due process violation. Due process in parole proceedings is

satisfied so long as the procedures employed provide the inmate an opportunity to be

heard and notice of any adverse decision. Greenholtz, 442 U.S. at 16. Here, Alexander

received a parole hearing on July 28, 2002, before defendants David Blaker and Thomas

Haaf. Alexander does not allege that he was denied an opportunity to be heard at his July

28 hearing, or that he did not receive notice the Board’s adverse decision. Although

Alexander contends that Blaker and Haaf did not have in their possession a copy of his

amended judgment of conviction at the July 28 hearing, he does not allege that he was

precluded from informing them of its existence at the hearing, at which he was clearly

present. Under these circumstances, the District Court did not err in dismissing

Alexander’s due process claims.

       Likewise, the District Court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Alexander’s state law claims. The District Court may

refuse to exercise supplemental jurisdiction over state law claims if it “has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). Federal

jurisdiction here was predicated on Alexander’s § 1983 claims. Thus, once Alexander’s

                                              4
federal claims were dismissed, the District Court properly exercised its jurisdiction and

declined to exercise supplemental jurisdiction over the state law claims. See Hudson

United Bank, 147 F.3d at 158.

       For the foregoing reasons, we will summarily affirm the District Court’s August 3,

2005 order.




                                             5